Citation Nr: 1511958	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-29 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left thumb disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant had active duty service for training purposes (ACDUTRA) from July 17, 1979 to August 22, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Nashville, Tennessee RO.  In January 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that his current left thumb disability was incurred in service.  At the January 2015 Board hearing, he testified that he busted a knuckle in his thumb during training and a bone came out of it.  He testified that he was spinning his weapon and it cracked his knuckle; he further testified that he injured the thumb during hand-to-hand combat exercises and then, while he was doing pushups, the bone piece in his thumb worked its way loose.  He testified that he had to go to a doctor on base and he was discharged due to this injury.  He testified that he now cannot bend the knuckle.  

The Board notes the lay statement submitted by the Veteran's friend Mr. [redacted], who enlisted with him and was present during training at the time of the Veteran's alleged injury.  

Unfortunately, the Veteran's service treatment records (STRs) are unavailable.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a memorandum indicating that the Veteran's STRs are unavailable despite attempts to secure them.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran has stated (and is competent to observe) that he has had left thumb symptoms since his separation from service.  Given the lay statements from the Veteran and his friend/fellow service member regarding the injury in service, the testimony from the Veteran that he has experienced continuous symptoms since service, and the heightened duty to assist due to unavailability of the STRs, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  The questions presented (whether the record supports the Veteran's allegations of continuous left thumb symptoms and whether such disability is related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any left thumb disability found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each left thumb disability found.

(b) As to each left thumb disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service, to include the injury reported by the Veteran? and 

(c) As to each left thumb disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the postservice symptoms reported by the Veteran?  

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


